FILED
                              NOT FOR PUBLICATION                           SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DOMINGO CARRILLO CHAVARRIA,                       No. 11-70106

               Petitioner,                        Agency No. A071-632-867

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Domingo Carrillo Chavarria, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his applications for asylum,

withholding of removal, cancellation of removal, and special rule cancellation of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal under the Nicaraguan Adjustment and Central American Relief Act

(“NACARA”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, including adverse credibility

determinations. Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001). We deny

in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s adverse credibility finding based

on inconsistencies between Carrillo Chavarria’s testimony and applications

regarding the death of two of his brothers in Guatemala, which he was unable to

adequately explain. See id. at 1043 (inconsistencies relating to the basis for

petitioner’s fear of persecution went to the heart of the claim and supported the

adverse credibility finding). Carrillo Chavarria’s contention that he received faulty

interpretation is not supported by the record.

      In the absence of credible testimony, Carrillo Chavarria’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      We lack jurisdiction to review the BIA’s determination that Carrillo

Chavarria is not eligible for NACARA relief. See Ixcot v. Holder, 646 F.3d 1202,

1213-14 (9th Cir. 2011).




                                           2                                     11-70106
      We lack jurisdiction to review the agency’s discretionary determination that

Carrillo Chavarria failed to show the requisite hardship for cancellation of removal.

See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005). Carrillo

Chavarria’s contention that the agency applied an incorrect legal standard in

considering his hardship claim is not supported by the record.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                     11-70106